CaSe: 1219-CV-OOl45-DAP DOC #Z 263 Filed: 04/16/19 l Of 13. Page|D #Z 5074

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION
DIGITAL MEDIA SOLUTIONS, LLC, CASE NO. l:l9-cv-145
Plaintiff, JUDGE DAN AARON POLSTER

MAGISTRATE JUDGE

)

)

)

)

v. )
) THOMAS M. PARKER
)
)
)
)

SOUTH UNIVERSITY OF OHIO, LLC
et al. ,

Defendants.

MOTION FOR AN ORDER AUTHORIZING PURCHASE OF

“TAIL” EXTENSION UNDER DIRECTORS AND OFFICERS

INSURANCE POLICIES AND GRANTING PRIORITY CLAIM TO
THIRD-PARTY LENDER ADVANCING FUNDS TO PAY INSURANCE
PREMIUMS FOR THE TAIL EXTENSION
Mark E. Dottore, Receiver of the Receivership Entities ' (the “Receiver”), moves this

Court for the entry of an order authorizing the Receiver to purchase “tail” extension under
directors and officers insurance policies (the “D&O Policy”) currently in effect between various
insurance carriers and the Receivership Entities. Funds for the payment of the premium will be
advanced by Exeter Capital, LLC (“Exeter”), an entity which is related to the former directors

and officers of the Receivership Entities. In return for advancing the premium for the extension

of the D&O Policy, Exeter seeks priority repayment from and a secured priority lien on any fund

 

‘ The "Receivership Entities" are South University of Ohio LLC, Dream Center Education Holdings LLC, The DC
Art Institute of Raleigh-Durham LLC, The DC Art Institute of Charlotte LLC, DC Art Institute of Charleston LLC,
DC Art Institute of Washington LLC, The Art Institute of Tennessee - Nashville LLC, AiTN Restaurant LLC, The
Art Institute of Colorado LLC, DC Art Institute of Phoenix LLC, The Art Institute of Portland LLC, The Art
Institute of Seattle LLC, The Art Institute of Pittsburgh, DC LLC, The Art Institute of Philadelphia, DC, LLC, DC
Art Institute of Fort Lauderdale LLC, The Illinois Institute of Art LLC, The Art Institute of Michigan LLC, The
Illinois Institute of Art at Schaumberg LLC, DC Art Institute of Phoenix, LLC and its direct subsidiaries the Art
Institute of Las Vegas LLC, the Art Institute of Indianapolis, LLC, and AiIN Restaurant LLC; Dream Center Argosy
University of California LLC and its direct subsidiaries, and Argosy Education Group LLC; Dream Center
Education Management LLC; and, South University of Michigan LLC, See Order Appointing Receiver [Docket

no. 8, filed Jan. 18, 2019] (the “Initial Receiver Order”) at 3-4; see also Order Clarifying Order Appointing
Receiver [Docket no. 14, filed Jan 25, 2019] (the “Clarifying Order") at 1 (removing AU Student Funding, LLC as
a “Receivership Entity”).

400021353-2 >

CaSe: 1219-CV-OOl45-DAP DOC #Z 263 Filed: 04/16/19 2 Of13. Page|D #Z 5075

created by litigation filed by the Receiver provided that the payment from and the lien priority is
(i) behind any fees, costs and expenses of producing the litigation fund, including any
contingency fees not to exceed forty (40) percent (and any contingency fee in excess of forty
(40) percent is subject to approval of Exeter, or the excess of the contingency fee over forty (40)
percent is payable behind the payment to Exeter); (ii) behind the fees and costs of the Receiver
and his professionals (the “Professional Fees”) including behind any lien granted to the
Receiver and his professionals for the Professional Fees in the Amended Receiver Order;
(iii) behind all other administrative costs and expenses of this Receivership (the “Other
Administrative Expenses”), (iv) ahead of U.S. Bank National Association (“U.S. Bank”), as
administrative agent and collateral agent under that certain Credit Agreement,2 and (iv) ahead of
Studio Enterprises Manager LLC, a possible secured lender. The advances will be interest free.
A memorandum in support of this Motion is attached.
Dated: April 16, 2019 Respectfully submitted,
/s/ Marv K. Whitmer

Mary K. Whitmer (0018213)

James W. Ehrman (0011006)

Robert M. Stefancin (0047184)

WHITMER & EHRMAN LLC

2344 Canal Road, Suite 401

Cleveland, Ohio 44113-2535

Telephone: (216) 771-5056

mail: mkw@WEadvocate.net

jwe@WEadvocate.net

rms@WEadvocate`.net
Counsel for Mark E. Dottore, Receiver

 

2 As used herein, the term “Credit Agreement” means that certain Senior Secured Credit and Guaranty Agreement,
dated as of October 17, 2017, as amended by that certain Amendment No. l and Limited Forbearance Agreement
dated as of August 3 l, 2018 and that certain Omnibus Amendment No. 2 to Credit Documents dated as of January 7,
2019, by and among Dream Center Education l-loldings, LLC, Dream Center Argosy University of Califomia, LLC,
and Dream Center Education Management, LLC, as borrowers, certain subsidiaries of the borrowers, as guarantors,
the lenders party thereto ii'om time to time, and U.S. Bank National Association, as administrative agent and
collateral agent, as the same may be amended, amended and restated, modified, supplemented, or otherwise
modified &om time to time.

{00021353-2 }

CaSe: 1219-CV-OOl45-DAP DOC #Z 263 Filed: 04/16/19 3 Of13. Page|D #Z 5076

and

Robert T. Glickman (0059579)
Charles A. Nemer (0009261)
Robert R. Kracht (0025574)
Hugh D. Berkson (0063997)
Nicholas R. Oleski (0095808)
MCCARTHY, LI-:Blr, CRYSTAL & LlFFMAN Co., LPA
101 West Prospect Avenue
1800 Midland Building
Cleveland, Ohio 44115

(216) 696-1422 - Telephone
(216) 696-1210 - Facsimile

rtg@mccarthylebit.com
can@mccarthylebit.com
rrk@mccarthylebit.com
hdb@mccarthylebit.com
nro@mccarthylebit.com

Special Counsel for the Receiver

CERTIFICATE OF SERVICE
The foregoing was electronically filed on April 16, 2019. Notice of this filing will be sent
to all parties by operation of the Court’s electronic filing system. Parties may access this filing
through the Court’s system.

/s/ MarvK. Whitmer
Mary K. Whitmer

{00021353-2 }

CaSe: 1219-CV-00145-DAP DOC #Z 263 Filed: 04/16/19 4 Of 13. Page|D #Z 5077

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION
DIGITAL MEDIA SOLUTIONS, LLC, CASE NO. 1:19-cV-145
Plaintiff, JUDGE DAN AARON POLSTER

MAGISTRATE JUDGE

)

)

)

)

v. )
) THOMAS M. PARKER
)
)
)
)

SOUTH UNIVERSITY OF OHIO, LLC
et al.,

Defendants.
MEMORANDUM IN SUPPORT OF MOTION FOR ()RDER AUTHORIZING
PURCHASE OF “TAIL” EXTENSION UNDER DIRECTORS AND OFFICERS
INSURANCE POLICIES AND GRANTING PRIORITY CLAIM TO
THIRD-PARTY LENDER ADVANCING FUNDS TO PAY INSURANCE
PREMIUMS FOR SAID TAIL EXTENSION

I. INTRODUCTION

In 2017, Dream Center Education Holdings, LLC together with various
subsidiaries and affiliates purchased Non-Profit Directors and Officers Liability
insurance policies (the “D&O Policies”) from National Union Fire Insurance
Company of Pittsburgh, Pa and various other carriers1 to cover claims against their
directors and officers in connection With such individuals’ responsibilities as
directors and officers of any one or more of the Receivership Entities (collectively,
the “Individual Insureds”). The D&O Policies along With excess insurers provided

coverage for claims for “Wrongful acts” against the Individual Insureds. Currently,

the D&O Policies are set to expire on April 17, 2019 at 12:01 a.m.

 

1 Coverage providers are National Union Fire Insurance Company of Pittsburgh, Pa, Policy Nos. 02-420-25-70 and
02-420-25-71; Everest National Insurance Company Policy No. SCSEX001 l l-l71; Starr Indemnity & Liability
Company Policy No. 1000620558171; Ironshore Indemnity Inc. Policy No. 003319600; and Landmark American
Insurance Company Policy No. LHS674187.

[0002]354-2 }

CaSe: lilQ-CV-OOl45-DAP DOC #Z 263 Filed: 04/16/19 5 Of 13. Page|D #Z 5078

The Receiver intends to purchase an extension of the reporting period under the
D&O Policies for approximately $722,000.00 plus taxes and fees, in order to extend
the coverage reporting period through April 17 , 2020 at 12:01 a.m. (the “Tail
Extension”). The funds for the purchase of the Tail Extension will be paid by
Exeter Capital, LLC (“Exeter”), a party related to certain officers and directors of
the Receivership Entities. In return for advancing the premium for the extension of
the reporting period under the D&O Policy, the Receiver seeks to repay Exeter
from, and grant a secured priority lien for Exeter on, any proceeds created by
litigation filed by the Receiver provided that Exeter’s repayment and lien priority is
(i) behind any fees, costs and expenses of producing the litigation fund, including
any contingency fees not to exceed forty (40) percent (and any contingency fee in
excess of forty (40) percent is subject to approval of Exeter, or the excess of the
contingency fee over forty (40) percent is payable behind the payment to Exeter);
(ii) behind the fees and costs of the Receiver and his professionals (the
“Professional Fees”) including any lien granted to the Receiver and his
professionals for the Professional Fees in the Amended Receiver Order; (iii) behind
all other administrative costs and expenses of this Receivership (the “Other
Administrative Expenses”), (iv) ahead of U.S. Bank National Association (“U.S.
Bank”), as administrative agent and collateral agent under that certain Credit

Agreement,2 and (iv) ahead of Studio Enterprises Manager LLC, a possible secured

 

2 As used herein, the term “Credit Agreement” means that certain Senior Secured Credit and Guaranty Agreement,
dated as of October 17, 2017, as amended by that certain Amendment No. l and Limited Forbearance Agreement
dated as ofAugust 31, 2018 and that certain Omnibus Amendment No. 2 to Credit Documents dated as of January 7,
2019, by and among Dream Center Education Holdings, LLC, Dream Center Argosy University of Califomia, LLC,

2

(00021354-2 }

CaSe: 1219-CV-OOl45-DAP DOC #Z 263 Filed: 04/16/19 6 Of 13. Page|D #Z 5079

lender. For the avoidance of doubt, any such lien and priorities granted to Exeter
shall not extend to the shared IT platform or any proceeds thereof. The funds
advanced shall be interest free.

II. THE D&O POLICIES AND TAIL EXTENSION

The D&O Policies provide coverage in the amount of $50 million for new
claims asserted from October 17, 2017 through April 17, 2019 at 12:01 a.m. (the
“Policy Period”). Unless the Policy Period is extended, the D&O Policies coverage
will be unavailable to the Individual Insureds for any new claims made after the
Policy Period. Presently, the Receivership Estate is in the process of liquidation.
The Receiver and Exeter seek to provide adequate insurance to the stakeholders of
this Receivership as well as the Individual Insureds. By inducing Exeter to pay the
costs of an extension of the D&O Policies with priority repayment, all stakeholders
of this Receivership, secured and unsecured creditors alike, will benefit.

The Receiver believes that the purchase price for the Tail Extension is fair
and reasonable and the purchase of the extended reporting period through the
current insurers Would be the most cost-effective means because any insurance
carrier unfamiliar With the Receivership Entities Would most likely decline coverage
or charge an unreasonably high premium.

The cost of the Tail Extension would be borne not by the Receivership Estate

but rather, by Exeter, With a promise of repayment from litigation proceeds. While

 

and Dream Center Education Management, LLC, as borrowers, certain subsidiaries of the borrowers, as guarantors,
the lenders party thereto from time to time, and U.S. Bank National Association, as administrative agent and
collateral agent, as the same may be amended, amended and restated, modified, supplemented, or otherwise
modified fi'om time to time.

(00021354-2 }

CaSe: 1219-CV-OOl45-DAP DOC #Z 263 Filed: 04/16/19 7 Of 13. Page|D #Z 5080

this Court’s Receivership Order is broad enough to authorize the Receiver to
purchase the Tail Extension in the ordinary course (see Amended Receivership
Order 11 2(k) (Doc. 150)), the fact of the matter is that the Receiver does not
currently have funds available to allocate to this purchase, and because the grant of
a priority claim Would impact the status of other creditors and stakeholder claims,
the Receiver seeks the Court’s approval to provide priority repayment to Exeter,
This Court’s Amended Order Appointing Receiver [Dkt.No. 150] (the “Receiver
Order”) provides that the Receiver may borrow funds on terms and conditions as
the court may approve. (See, 1111 7 through 9). Any such borrowing would in subject
to Paragraphs 13 and 14 of the Receiver Order.
III. THE RELIEF SHOULD BE GRANTED

The Sixth Circuit has explained the broad powers an equity receiver is
invested with:

To begin, We review the powers of a federal district
court presiding over an equity receivership Such
receiverships are increasingly rare. The realm of
bankruptcy encompasses the vast majority of cases
involving receivership, and in that realm Congress has
spoken by setting forth broad and detailed statutes to
guide federal courts in the disposition of such cases. There
remains a class of cases, however, in which the federal
courts may exercise their equitable powers and institute
receiverships over disputed assets in suits otherwise
falling Within the federal court's jurisdiction, but which
fall outside the statutory bankruptcy proceedings or other
legislated domain. ln this range of cases the federal courts
exercise the traditional, common law powers of equity.
The current rules specifically reference such equitable
practices and incorporate them into today’s civil
proceedings Rule 66 of the Federal Rules of Civil
Procedure instructs that: “The practice in the

¢0002|]54-2 }

CaSe: 1219-CV-OOl45-DAP DOC #Z 263 Filed: 04/16/19 8 Of13. Page|D #Z 5081

administration of estate by receivers or by other similar
officers appointed by the court shall be in accordance with
the practice heretofore followed in the courts of the
United States or as provided in rules promulgated by the
district courts.” Fed. R. Civ. Pro. 66. Indeed, we have held
in related proceedings to the instant case that “a district
court has broad powers in fashioning relief in an equity
receivership proceeding ....” Liberte Capital Group, LLC u.

Capwill, 421 F.3d 377, 382 (6th Cir. 2005).
A district court enjoys broad equitable powers to

appoint a receiver over assets disputed in litigation before

the court, The receiver’s role, and the district court’s

purpose in the appointment, is to safeguard the disputed

assets, administer the property as suitable, and to assist

the district court in achieving a final, equitable

distribution of the assets if necessary. See 13 Moore's

Federal Practice 1111 66.02-.03 (3d ed.1999). As an officer

of the court, the receiver’s powers are coextensive with his

order of appointment Id.
Liberte Capital Grp., LLC u. Capwill, 462 F.3d 543, 551 (6th Cir. 2006). Likewise,
this Court’s Local Rules provide that “the receiver or similar officer shall administer
the estate as nearly as may be in accordance With the practice in the administration
of estates in bankruptcy, except as otherwise ordered by the Court.” Local Rule
66.1(d).

Here, the analogous provisions of the Bankruptcy support the relief the
Receiver requests. For centuries, the law has allowed a Receiver to borrow funds in
exigent circumstances, and the credit extended may be secured by a lien on property
of the estate that is senior to or equal to an existing lien on the property, provided
that the existing lienholder is adequately protected. See, Central Bank of Boston v.
Stevens, 169 U.S. 432 (1898), recitation of the terms of the Receiver’s borrowing, pg.

438-440. The equitable terms and conditions of a receiver’s borrowing are

{0002|354-2 )

CaSe: 1219-CV-00145-DAP DOC #Z 263 Filed: 04/16/19 9 Of 13. Page|D #Z 5082

analogous to those incorporated into Bankruptcy Code § 364(d). Under that
provision, a trustee may “prime” an existing lien, notwithstanding covenants in the
existing loan agreement or provisions of nonbankruptcy law that would protect the
position of the existing lender.

The ability to prime an existing lien is extraordinary, and in addition to the
requirement that the Receiver be unable to otherwise obtain the credit, the Receiver
must provide adequate protection for the interest of the holder of the existing lien or
obtain such lien holder’s consent. See 11 U.S.C. § 364(d); In, re Beker Indus. Corp.,
58 B.R. 725, 736 (Bankr. S.D.N.Y. 1986) (“Section 364(d)(1) of the Bankruptcy Code
permits the Court to authorize a debtor-in-possession to obtain credit secured by a
lien senior or equal to a lien on property of the estate if such credit cannot be
otherwise obtained and ‘there is adequate protection of the interest of the holders of
the lien on the property of the estate on which such senior lien is to be granted.”’).
Moreover, as with other non-ordinary course unsecured borrowing, the credit and
its terms must be authorized by the court on terms that are equitable. Notice must
be given to all affected secured lenders.

Here, all of the requirements for the incurrence of non-consensual priming

financing are satisfied. First, exigent circumstances exist that justify the priming of

 

the existing secured lenders’ liens. The Receiver needs the borrowing in order to
effectuate the Tail Extension.
Second, the Receiver is not otherwise able to obtain secured or unsecured

credit. The Receiver is without funds to pay the Tail Extension because of the pre-

{00021354-2 j

CaSe: 1219-CV-00145-DAP DOC #Z 263 Filed: 04/16/19 10 Of 13. Page|D #Z 5083

Receivership transactions, including the Studio Transaction, the failure to pay over
to students their stipends, and because the DOE has determined that it will no
longer fund Argosy. No one else will lend to the Receiver for this purpose.

M, and most importantly, the interest of the existing secured lenders in
the collateral is adequately protected. It is anticipated that U.S. Bank will not
object to the borrowing. The Receiver does not owe Studio any money, it is the other
way around, Studio owes the Receiver. In addition, the secured creditors do not
have a security interest in the litigation proceeds and the security interest and
priorities to be granted do not extend to the shared IT platform or any other
collateral or the proceeds thereof Even if U.S. Bank and Studio could claim the
litigation proceeds, the priming Will enhance the value of the collateral being held
by the secured lenders. See First Sec. Bank & Tr. Co. u. Vander Vegt, 511 B.R. 567,
581 (N.D. Iowa 2014) (affirming a bankruptcy court’s decision to grant a non-
consensual priming lien to secure debtor-in-possession financing because, among
other things, the proposed loan Would “more likely than not increase the value of
the . . . collateral”); see also, Anchor Sav. Bank FSB v. Sky Valley, Inc., 99 B.R. 117,
123-24 (N.D. Ga. 1989) (“it is unlikely that Congress Would have included § 364(d)
and (e) in the Bankruptcy Code if it considered the loss of a first priority position,
irrespective of adequate protection was, ipso facto, irreparable harm.”).

Fourth, the terms of the proposed borrowing are equitable, and the borrowing »

 

is necessary to preserve the value of the Secured lenders’ collateral This is

(0002|354-2]

CaSe: 1219-CV-00145-DAP DOC #Z 263 Filed: 04/16/19 11 Of 13. Page|D #Z 5084

evidenced by the fact that Flagler Master Fund SPC, LTD supports the proposed
financing As to Studio, the Receiver’s borrowing is in Studio’s interest.

ML the Receiver believes that all parties With a beneficial interest in the
collateral have obtained notice of this Motion. The United States Department of
Education or another branch of the federal government asserts that it has a
priority, or may be a lien holder in the future, and that, pursuant to 31 U.S.C.

§ 3713, its liens may or may not prime such lending. The federal government has
been given notice of this borrowing and may enter its objections or consents as it
sees fit.

Section 363(b) of the Bankruptcy Code provides, in relevant part, that “[t]he
[debtor], after notice and a hearing, may use, sell, or lease, other than in the
ordinary course of business, property of the estate.” 11 U.S.C. § 363(b)(1). Under
Section 363 of the Bankruptcy Code, a Court may authorize a debtor to enter into
transactions outside the ordinary course of business if a sound business purpose
exists for doing so. See Fulton State Bank v. Schipper (In re Schipper), 933 F.2d 513,
515 (7th Cir. 1991) (noting that the criteria for approval of a transaction under
section 363 of the Bankruptcy Code is whether the debtor has “an articulated
business justification”); see also Matter of Baldwin United Corp., 43 B.R. 888, 906
(Bankr. S.D. Ohio 1984) (The debtor-in-possession “is required to justify the
proposed [transaction] with sound business reasons[.]”). Moreover, if “the debtor
articulates a reasonable basis for its business decisions (as distinct from a decision

made arbitrarily or capriciously), courts will generally not entertain objections to

{0002|354-2 )

CaSe: 1219-CV-OOl45-DAP DOC #Z 263 Filed: 04/16/19 12 Of 13. Page|D #Z 5085

the debtor’s conduct.” In re Johns-Manville Corp., 60 B.R. 612, 616 (Bankr. S.D.N.Y.
1986) (citation omitted).

There is ample business justification to support the purchase of the Tail
Extension. The Receiver with the assistance of certain of the lndividual Insureds
have worked toward an orderly liquidation of the assets of the Receivership Entities
to maximize value for all stakeholders. An extension of the D&O Policies will
protect the Individual Insureds, and provide a beneit to creditors that may have
claims under these Policies.

IV.CONCLUSION
Because the Receiver does not have funds available to pay for the Tail
Extension, the Court should grant a priority claim to Exeter (as described above),
which is funding the Tail Extension. The Receiver respectfully requests entry of an
order granting the relief requested herein and such other relief as the Court may
deem just and appropriate.
Dated: April 16, 2019 Respectfully submitted,
/s/ Marv K. Whitmer
Mary K. Whitmer (0018213)
J ames W. Ehrman (0011006)
Robert M. Stefancin (0047184)
WHITMER & EHRMAN LLC
2344 Canal Road, Suite 401
Cleveland, Ohio 44113-2535
Telephone: (216) 771-5056
Email: mkw@WEadvocate.net
jwe@WEadvocate.net
rms@WEadvocate.net

Counsel for Mark E. Dottore, Receiver

and

10002|354-2 j

CaSe: 1219-CV-OOl45-DAP DOC #Z 263 Filed: 04/16/19 13 Of 13. Page|D #Z 5086

¢00021354_2 )

Robert T. Glickman (0059579)

Charles A. Nemer (0009261)

Robert R. Kracht (0025574)

Hugh D. Berkson (0063997)

Nicholas R. Oleski (0095808)

MCCARTHY, LEBIT, CRYSTAL & LIFFMAN Co., LPA
101 West Prospect Avenue

1800 Midland Building

Cleveland, Ohio 44115

(216) 696-1422 - Telephone

rtg@mccarthylebit.oom
Mw_m
rrk@mccarthylebit.com
Mh@r_anelnw)m
nr@mccarthylebit.com

Special Counsel for the Receiver

10

